Title: From Thomas Jefferson to United States Senate, 1 April 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     April 1. 1808.
                  
                  I nominate George Hodges of Massachusets, now Surveyor of the port of Salem, to be also Inspector of revenue for the same port.
                  
                     Th: Jefferson 
                     
                     
                  
               